Title: To Thomas Jefferson from Peter Roche, 20 May 1805
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                  
                     Monsieur ,
                     Philadelphie, ce 20 May 1805
                  
                  Nous sommes honorés par la vôtre du 17 du Courant & conformément à vos desirs nous avons remis au Stage office en un paquet à votre adresse les divers ouvrages que vous avez choisi sur notre catalogue;
                  
                     
                        
                        en voici la facture:
                        $
                        Ct
                     
                     
                        1.
                        Connoissance des temps pour L’année 1806 avec les additions un volume in 8o. Broché
                        
                        2. .—
                     
                     
                        1.
                        Leçons d’histoire par Volney 1 volume 8o. Broché (c’est par erreur que l’on a porté sur notre  Catalogue cet ouvrage en 2 vols.)
                        }
                        1.25.—
                     
                     
                        1.
                        Voyage d’Antenor en Grèce, jolie édition ornée de figures 3 vols. in 8o. réliés en basane filets
                        
                        7.—.—
                     
                     
                        1.
                        Diccionario portatil Español-Ingles par Gattel 2 vols in 16 réliés en basane filets
                        
                        4.—.—
                     
                     
                        1.
                        Les Tomes 3 & 4 histoire des Mathématiques de Montucla revue par La Lande 2 vols. in 4o. réliés
                        
                        
                           12.—.—
                        
                     
                     
                        
                        
                        
                        
                           $26.25.—
                        
                     
                  
                  
                  L’histoire des mathématiques de Montucla formant un corps complet en 4 volumes in 4o. ne se vend pas séparément; cependant jaloux de pouvoir faire quelque chose qui puisse vous être agréable nous nous sommes empressés de les joindre à L’envoy et avons écrit à paris pour demander ces deux dernieres volumes.
                  nous n’avons pas pour le moment dans notre magasin la Connoissance des Temps pour L’année 1805; mais si vous desirez vous procurer cet ouvrage, de même que d’autres que vous ne trouvierez pas sur notre catalogue, en nous en faisant passer la note nous nous chargerons de les demander à notre correspondant de paris qui mettra la plus grande célérité dans ses expéditions.
                  Vous aurez sans doute reçu la lettre que nous avons pris la Liberté de vous écrire le 18 du Courant nous nous en référons à son contenu & nous réitérons par celle ci L’assurance du plus profond Respect et de la plus haute estime. 
                  Vos très dévoués serviteurs
                  
                     
                        P & C. Roche 
                     
                  
                  
                     
                        [Note in TJ’s hand:] 
                     
                     June 6. 05. inclosed draft on bank US. for 36.75
                  
               